DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Chiu on 9/16/2021.
The application has been amended as follows: 
In the Abstract, please delete “Embodiment of the present disclosure relate to an improved main header for an internal combustion engine radiator. In one embodiment, a main header” and replace with -- A main header --.
Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious a main header including a first pair of strengthening strips disposed at length sides of the body, each of the first pair of strengthening strips comprises silicon carbide, titanium nitride, aluminum nitride, boron carbide, or graphite, or any combination thereof; and a second pair of strengthening strips disposed adjacent to the notch along a longitudinal direction of the cut-out, each of the first second pair of strengthening strips comprises a layer stack disposed over the body, the layer stack having a first layer of titanium nitride, a second layer of titanium carbide disposed on the first layer of titanium nitride, and a third layer of graphite disposed on the second layer of titanium carbide  of instant claim 14.
The closet prior art references, (US 20100031507) to Shah et al. teaches a main header including tank rib 116 and header rib 216 and (US 20180306527) to Okubo et al teaches a main header including claw 9 and peripheral wall 8; however, the reference fails to disclose, suggest or teach the main header including a first pair of strengthening strips disposed adjacent to the notch along a longitudinal direction of the strip-like cut-out, each of the first pair 
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 1 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763